            Case 1:17-cv-02130-RDM Document 42 Filed 05/11/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

THE BRADY CENTER TO PREVENT GUN
VIOLENCE,

                Plaintiff

       v.
                                                             Civil Action No. 17-2130 (RDM)
U.S. DEPARTMENT OF JUSTICE                                   Consolidated with 18-2643 (RDM)
       and

BUREAU OF ALCOHOL, TOBACCO,
FIREARMS AND EXPLOSIVES,

                Defendants.


                                   JOINT STATUS REPORT

       Plaintiff, the Brady Center to Prevent Gun Violence (“Brady Center”) and Defendants

United States Department of Justice and the Bureau of Alcohol, Tobacco, Firearms and Explosives

(“ATF”) set forth the current status of this case.

       In our last joint status report, we represented to the Court that the parties would provide a

joint status report to update the Court on the status of Plaintiff’s review of the sample Vaughn

index and any supplemental productions and propose a briefing schedule for any necessary

motions practice. See ECF No. 40 (March 31, 2020). On May 4, 2020, the parties filed a Joint

Motion for Extension of Time, up to and including May 11, 2020, to file this joint status report.

See ECF No. 41 (May 4, 2020).

       As reported previously, on March 30 2020, the ATF provided the Brady Center with a

Vaughn index for the 1,000-page representative sample agreed on by the parties, and it released

15 pages of records with some redactions removed. See ECF No. 40 (March 31, 2020). The Brady

Center reviewed the sample Vaughn index and the accompanying supplemental production. On
         Case 1:17-cv-02130-RDM Document 42 Filed 05/11/20 Page 2 of 6



May 2, 2020, the Brady Center sent a letter to the ATF confirming the Brady Center’s continued

disagreement over the scope of the Exemption 3 redactions and seeking agreement on several key

principles, in hopes of narrowing the scope of the briefing. Although the parties were able to reach

some limited agreements, the parties still disagree on the full scope of the ATF’s Exemption 3

redactions in the First Warning Letter productions.

PLAINTIFF’S PROPOSED NEXT STEPS

       The Brady Center believes motions for summary judgment on the ATF’s Representative

Vaughn index presents the most efficient path forward. In its September 2019 Opinion, the Court

noted that based on the record before it, it could not rule on the Exemption 3 issues raised by the

parties. See Opinion (ECF No. 33) at 28. Instead, it stated “[i]nsofar as the parties cannot reach

agreement as to the scope of ATF’s redactions under Exemption 3, the parties may renew their

motions after the ATF prepares a detailed Vaughn index or the equivalent, which, among other

things, explains whether and to what extent the purported disclosure of § 923(g) information is

inferential or direct, as well as which specific recordkeeping requirements preclude the release of

the redacted information.” Id. at 28-29. The Court’s predicted impasse has come to pass. And

now that the ATF has completed its detailed Vaughn index, the Brady Center proposes the

following briefing schedule:

       Def. Mot. for Summary Judgment                                June 12, 2020

       Pl. Opp. and Cross-Mot. for Summary Judgment                  July 13, 2020

       Def. Reply and Opp. to Cross-Motion                           August 13, 2020

       Pl. Reply                                                     September 14, 2020

       When the Brady Center proposed this schedule to the Agency, it rejected the proposal out

of hand. In doing so, it restated its prior arguments that briefing the Exemption 3 issues would be




                                                 2
         Case 1:17-cv-02130-RDM Document 42 Filed 05/11/20 Page 3 of 6



inefficient. To the contrary, because the legal issues underlying the ATF’s Exemption 3 redactions

are pervasive, it would be more efficient to resolve these issues based on a Representative sample

rather than the full 16,000+ pages in the complete production.

       The Court already rejected these same arguments about inefficiency, and they are even less

persuasive now. See Minute Order (June 25, 2018) (ordering the parties to file motions for

summary judgment on appropriations rider issues).        The Court’s September 2019 Opinion

explicitly contemplated the parties renewing their arguments once the Agency had the chance to

provide a better developed record.

       The Agency also mischaracterizes the Brady Center’s position on Exemption 3 issues that

arise in future productions. First, the two production sets remaining are the Narrative Reports,

which should have been produced to the Brady Center years ago, except that the Agency overlook

these records until recently. The other production is for the consolidated case. So the Agency

should not be allowed to further delay resolution of the Brady Center’s 2017 FOIA request for

another “six months, a year, or later.” Second, the Brady Center is bound by the Court’s

determination of common Exemption 3 issues that appear in both the Representative Vaughn index

and future productions—just as the Agency is bound by the Court’s determination of common

Exemption 3 issues that appear in the pages not included in the representative sample. Indeed, the

court’s determination of the governing principles surrounding the proper application of Exemption

3 will permit the Agency to apply the proper redactions in the first instance, without having to

repeat the work later.

       Accordingly, consistent with the Court’s prior opinion and for the same reasons it was

appropriate to submit these Exemption 3 issues for summary judgment before, the Brady Center

asks the Court to enter the above briefing schedule.




                                                3
         Case 1:17-cv-02130-RDM Document 42 Filed 05/11/20 Page 4 of 6



DEFENDANTS’ POSITION

       Defendants disagree with Plaintiff’s characterization of the procedural history of this case.

Though ATF provided a representative Vaughn index, Defendants do not believe that requesting

that the Court and parties spend significant time and resources on briefing summary judgment as

it relates to Exemption 3 is the most efficient way to litigate this case.

       As Defendants noted in their response to Plaintiff, ATF is still producing documents and

therefore has not completed all processing and application of Exemption 3. Plaintiff states above

that the issues surrounding ATF’s application of Exemption 3 are “pervasive” such that briefing

should occur mid-production. But, when counsel for Defendants inquired as to whether Plaintiff

would be waiving ATF’s application of Exemption 3 to the documents not yet produced, counsel

for Plaintiff indicated that Plaintiff would not agree to that proposition: “for the two sets of

documents still being produced (the New Warning Letter production and the Narrative Reports),

we would evaluate any withholding issues after those productions were complete.” Intermittent

briefing on the application of Exemption 3 is therefore inefficient if Plaintiff will repeatedly seek

that this Court and Defendants spend considerable time briefing ATF’s Exemption 3

withholdings.

       This is true whether Plaintiff moves for summary judgment again in six months, a year,

or after the agency has finished producing all documents regarding the Narrative Reports

and Warning Letters. The Court addressed this issue in its September 28, 2019 Memorandum

Opinion when it noted, “The ATF responds—not unfairly—that it was the Brady Center that

asked the Court to address the applicability of the Tiahrt Rider before the ATF had completed its

production because “‘the[ ]redactions at issue are . . . repetitive and not fact specific,’”

leaving the ATF “whipsaw[ed]” between the Brady Center’s assurance that the issue was not

fact dependent and was ripe for early decision and its demand for greater factual detail.” ECF

No. 33 at 20.
                                                   4
         Case 1:17-cv-02130-RDM Document 42 Filed 05/11/20 Page 5 of 6



Plaintiff once again asks the Court to make the same determination, premised solely on

Plaintiff’s assertion that these issues are “pervasive.”

       Accordingly, Plaintiff requests that the parties to engage in piecemeal briefing on ATF’s

application of Exemption 3 while acknowledging that Plaintiff may seek a future determination

on Exemption 3 withholdings after additional documents are produced. It should be noted

that Plaintiff (again) notably fails to cite any authority in support of its argument that the

government should be required to brief any FOIA exemptions while processing is still occurring.

See ECF No. 13 at 6-9.

       Should the Court believe that briefing on ATF’s application of Exemption 3 proceed

(which it should not as discussed above), Defendant proposes the following briefing schedule.

Due to Defendants' counsel’s anticipated extended leave from the office and the need for

another government attorney (with no familiarity as to the underlying issues in this case) to

handle primary responsibility for drafting Defendants’ summary judgment motion and any

responses thereto, Defendants’ request more time than that proposed by Plaintiff:

       Defs’ Motion for Summary Judgment                           June 25, 2020

       Pl. Opp. and Cross-Mot. for Summary Judgment                July 27, 2020

       Defs’ Reply and Opp. to Cross-Motion                        August 27, 2020

       Pl. Reply                                                   September 17, 2020




                                                  5
        Case 1:17-cv-02130-RDM Document 42 Filed 05/11/20 Page 6 of 6



May 11, 2020

/s/ Kevin T. Barnett                  .       TIMOTHY J. SHEA
Kevin T. Barnett (D.C. Bar No. 1003410)       D.C. BAR # 437437
Alan Pemberton (D.C. Bar No. 367108)          United States Attorney
Nooree Lee (D.C. Bar No. 1001687)             for the District of Columbia
Covington & Burling LLP
One CityCenter                                DANIEL F. VAN HORN
850 Tenth Street NW                           D.C. BAR # 924092
Washington, DC 20001                          Chief, Civil Division
(202) 662-5430
kbarnett@cov.com                              /s/ Brenda González Horowitz      .

                                              BRENDA GONZÁLEZ HOROWITZ
Jonathan E. Lowy (D.C. Bar No. 418654)        D.C. Bar # 1017243
Joshua Scharff (D.C. Bar No. 999392)          Assistant United States Attorney
Brady Center to Prevent Gun Violence          United States Attorney’s Office
840 First Street NE Suite 400                 555 4th Street, N.W.—Civil Division
Washington, DC 20002                          Washington, D.C. 20530
(202) 370-8105                                (202) 252-2512
jscharff@bradymail.org                        Brenad.Gonzalez.Horowitz@usdoj.gov

Attorneys for Plaintiff                       Attorneys for Defendants

______________________________




                                          6
